        USDC IN/ND case 3:19-cv-00313 document 1 filed 04/22/19 page 1 of 8


                     UNITED STATES DISTRICT COURT  
                    NORTHERN DISTRICT OF INDIANA  
                              SOUTH BEND DIVISION 
                                         
RONALD BAKER,                           ) 
                                        ) 
                 Plaintiff,             ) 
                                        ) 
       vs.                              ) 
                                        ) 
JAMES TINKER and                        ) 
TRANS‐PORTE, INC.                       ) 
d/b/a US FOOD SERVICE,                  ) 
                                        ) 
                 Defendants.            ) 
 
                               NOTICE OF REMOVAL 

        Defendant James Tinker removes this action from the St. Joseph Circuit/Superior 

Court of Indiana to the United States District Court for the Northern District of Indiana, 

South Bend Division, under 28 U.S.C. §§ 1332, 1441, and 1446. Removal is proper under 

28 U.S.C. § 1441(b) because this Court has diversity jurisdiction over this action under 

28 U.S.C. § 1332.  In support of this notice, Defendant Tinker states as follows: 

I.      Introduction 

        1.    Plaintiff  Ronald  Baker  filed  his  civil  complaint  for  damages  against 

Defendants  James  Tinker  and  Trans‐Porte,  Inc.  on  March  15,  2019,  in  the  St.  Joseph 

Circuit/Superior  Court  of  Indiana,  No.  71D06‐1903‐CT‐000100.  Though  Defendants 

Tinker  and  Trans‐Porte  have  not  been  properly  served,  Defendant  Tinker  received  a 

copy  of  the  complaint  within  30  days  on  March  22,  2019.  The  complaint  shows  that 
         USDC IN/ND case 3:19-cv-00313 document 1 filed 04/22/19 page 2 of 8


complete  diversity  exists  among  the  parties,1  and  the  amount  in  controversy  exceeds 

$75,000. Removal is thus proper. 

II.      Removal Is Timely 

         2.    This notice of removal is timely because it has been filed within one year 

of the commencement of this action on March 15, 2019, and within 30 days after receipt 

of the complaint by Defendant Tinker on March 22, 2019. 28 U.S.C. § 1446(b)(1). 

III.    This Court Has Diversity Jurisdiction 

         3.    This  Court  has  diversity  jurisdiction  over  this  action  under  28  U.S.C.  § 

1332,  and  so  this  action may be  removed under 28  U.S.C.  § 1441 and  § 1446. Diversity 

jurisdiction exists because there is complete diversity of citizenship—Plaintiff Baker is a 

citizen of Indiana, and Defendants Tinker and Trans‐Porte are not citizens of Indiana—

and the amount in controversy exceeds $75,000, exclusive of interest and costs. 

         A.    Complete diversity of citizenship exists  

         4.    Plaintiff Baker is a citizen of Indiana. See Compl., ¶ 1. 

         5.    Defendant Tinker is a citizen of Michigan. See Compl., ¶ 2. 

         6.    Defendant Trans‐Porte is a citizen of Delaware and Illinois because it was 

incorporated in Delaware and has its principal place of business in Illinois. See Compl., 

¶ 3; 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen of any State by 




        Plaintiff  Baker’s  counsel  has  been  informed  that,  contrary  to  his  allegations, 
         1

Defendant Tinker is an employee of US Foods, Inc. and not of Defendant Trans‐Porte. 
US Foods, Inc. is a citizen of Illinois and Delaware. 


                                                2 
      USDC IN/ND case 3:19-cv-00313 document 1 filed 04/22/19 page 3 of 8


which  it  has  been  incorporated  and  of  the  State  where  it  has  its  principal  place  of 

business”). 

       7.      This  action  thus  involves  “citizens  of  different  States,”  28  U.S.C. 

§ 1332(a)(1)‐(2), and removal is proper with complete diversity of citizenship.  

       B.      The amount in controversy exceeds $75,000 

       8.      The  amount‐in‐controversy  for  diversity  jurisdiction  is  satisfied  here 

because the “matter in controversy exceeds the sum or value of $75,000.00, exclusive of 

interest and costs.” 28 U.S.C. § 1332(a).  

       9.      This  “notice  of  removal  need  include  only  a  plausible  allegation  that  the 

amount  in  controversy  exceeds  the  jurisdictional  threshold.”  Dart  Cherokee  Basin 

Operating  Co.,  LLC  v.  Owens,  135  S.  Ct.  547,  554  (2014).  No  evidentiary  support  is 

required,  and  jurisdictional  allegations  are  enough.  Id.  at  553.  If  the  allegations  are 

challenged,  the  parties  must  then  submit  proof  for  the  district  court  to  decide,  by  a 

preponderance of the evidence, whether the jurisdictional requirements are satisfied. Id. 

at 554. Moreover, “where issues arise as to jurisdiction or venue, discovery is available 

to ascertain the facts bearing on such issues.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 

340, 351 n.12 (1978). 

       10.     With  his  complaint,  Plaintiff  Baker  claims  damages  from  an  accident 

where  a  semi‐tractor  and  double‐trailer  turned  “directly  into  the  path  of  Plaintiff’s 

travel”  (Compl.,  ¶  9)  and  he  “sustained  physical  injuries  and  incurred  medical 




                                                 3 
      USDC IN/ND case 3:19-cv-00313 document 1 filed 04/22/19 page 4 of 8


expenses,  pain  and  suffering,  emotional  distress,  property  damage,  loss  of  use  of  his 

property, rental expenses, diminution of the value of his property, and lost time, all of 

which damages are in an amount yet uncertain” (Compl., ¶ 10). 




       11.     Despite requests for a demand, Plaintiff Baker’s counsel has not stipulated 

that  he  is  not  seeking  and  will  neither  demand  nor  accept  any  recovery  in  excess  of 

$75,000.  Rather,  Plaintiff  Baker’s counsel  has  represented  that  his  medical  treatment  is 

ongoing  and  thus  cannot  issue  a  demand.  When,  as  here,  plaintiff  will  make  no 

commitment  pre‐removal,  “the  inference  arises  that  he  thinks  his  claim  may  be  worth 

more”  than  $75,000.  Workman  v.  United  Parcel  Serv.,  Inc.,  234  F.3d  998,  1000  (7th  Cir. 

2000);  Walton  v.  Bayer  Corp.,  643  F.3d  994,  998  (7th  Cir.  2011)  (“plaintiff  can  defeat 

removal  of  a  diversity  case  by  irrevocably  committing  (before  the  case  is  removed)  to 

accepting no more than $75,000 in damages.”). 

       12.     Plaintiff  Baker’s  allegations  of  sustained  (and  ongoing)  physical  injuries 

and  incurred  (and  ongoing)  medical  expenses,  pain  and  suffering,  emotional  distress, 




                                                 4 
       USDC IN/ND case 3:19-cv-00313 document 1 filed 04/22/19 page 5 of 8


property damage, loss of use of his property, rental expenses, diminution of the value of 

his  property,  and  lost  time make  it  plausible  that  the  controversy  exceeds  $75,000.2 

Bunch  v.  Wal‐Mart,  No.  1:09‐CV‐071,  2009  WL  1076162,  at  *3  (N.D.  Ind.  Apr.  20,  2009) 

(similar  allegations  are  facially  apparent  that  the  controversy  exceeds  $75,000,  and 

“[c]ertainly, it does not appear to a legal certainty that the claim is really for less than 

$75,000”);  Andrews  v.  E.I.  Du  Pont  De  Nemours  &  Co.,  447  F.3d  510,  515  (7th  Cir.  2006) 

(same;  trucking  accident);  Yount  v.  Shashek,  472  F.  Supp.  2d  1055,  1066  (S.D.  Ill.  2006) 

(same; trucking accident); Vance v. Hill, No. 3:17‐CV‐3312, 2019 WL 1083770, at *2 (C.D. 

Ill. Mar. 7, 2019) (same; trucking accident); Troyer v. Jeff Foster Trucking, Inc., No. CIV.10‐

258‐GPM, 2010 WL 1797623, at *2 (S.D. Ill. May 4, 2010) (same; trucking accident); Ellis 

v. Hansen & Adkins Auto Transp., No. CIV.09‐677‐GPM, 2009 WL 4673933, at *2 (S.D. Ill. 

Dec. 4, 2009) (same; trucking accident); Marrs v. Quickway Carriers, Inc., No. 06 C 1713, 

2006 WL 2494746, at *3 (N.D. Ill. Aug. 23, 2006) (same; trucking accident). 

IV.    The Procedural Requirements Are Satisfied 

       13.     Attached  to  this  notice  are  all  process,  pleadings,  and  orders  served  on 

Defendant Tinker and the state court docket. See 28 U.S.C. § 1446(a). 




         Under  Indiana  Rule  of  Trial  Procedure  8,  Plaintiff  Baker’s  complaint 
       2

appropriately  has  no  dollar  amount  or  figure.  See  Ind.  R.  Tr.  P.  (“in  any  complaint 
seeking  damages  for personal injury  or death,  or  seeking  punitive damages,  no  dollar 
amount or figure shall be included in the demand”). 


                                                  5 
        USDC IN/ND case 3:19-cv-00313 document 1 filed 04/22/19 page 6 of 8


        14.   Venue is proper because the United States District Court for the Northern 

District of Indiana, South Bend Division, is the federal judicial district encompassing the 

St. Joseph Circuit/Superior Court of Indiana. See 28 U.S.C. § 94(a); 28 U.S.C. § 124(a)(5). 

        15.   Defendants  Tinker  and  Trans‐Porte  have  consented  to  removal  of  the 

action. See 28 U.S.C. § 1446(b)(2)(A).  

        16.   This notice will be served on Plaintiff Baker, through his counsel of record, 

and will be filed promptly with the St. Joseph Circuit/Superior Court of Indiana.  See 28 

U.S.C. § 1446(d). 

        17.   No  prior  notices  of  removal  have  been  filed,  but  “[n]othing  in  §  1446 

forecloses multiple petitions for removal.” See Benson v. SI Handling Sys., Inc., 188 F.3d 

780, 782 (7th Cir. 1999). 

V.      Conclusion 

        18.   For  these  reasons,  this  Court  has  diversity  jurisdiction  over  this  action 

under 28 U.S.C. § 1332 and removal is proper under 28 U.S.C. § 1441(b). Should Plaintiff 

Baker contest these jurisdictional allegations, discovery should be permitted to ascertain 

the facts bearing on the issues, and the parties should then submit proof for this Court 

to decide, by a preponderance of the evidence, whether the jurisdictional requirements 

are met. Dart Cherokee, 135 S. Ct. at 554; Oppenheimer Fund, 437 U.S. at 351 n.12. 

VI.    Jury Demand 

        19.   Defendant Tinker demands a trial by jury in this action on all issues. 




                                               6 
      USDC IN/ND case 3:19-cv-00313 document 1 filed 04/22/19 page 7 of 8


       WHEREFORE, Defendant James Tinker removes this action from the St. Joseph 

Circuit/Superior  Court  of  Indiana  to  the  United  States  District  Court  for  the  Northern 

District of Indiana, South Bend Division, under 28 U.S.C. §§ 1332, 1441, and 1446. 

                                                 
       Dated:  April 22, 2019                       Respectfully submitted, 
                                                     
                                                    By:  /s/ Brian O. Watson         
                                                    BRIAN O. WATSON, #6304248 
                                                    RILEY, SAFER, HOLMES & CANCILA LLP 
                                                    Three First National Plaza 
                                                    70 W. Madison St., Ste. 2900 
                                                    Chicago, Illinois  60602 
                                                    Telephone:  (312) 471‐8700  
                                                    Fax:  (312) 471‐8701 
                                                    bwatson@rshc‐law.com 
                                                     
                               




                                                7 
      USDC IN/ND case 3:19-cv-00313 document 1 filed 04/22/19 page 8 of 8


                              CERTIFICATE OF SERVICE 

       On April 22, 2019, I electronically submitted these papers with the Clerk of Court 

for the U.S. District Court of Northern District of Indiana, using the electronic case filing 

system of the court. I hereby certify that I have served all counsel and/or pro se parties of 

record  electronically  or  by  another  manner  authorized  by  Federal  Rule  of  Civil 

Procedure 5(b)(2). 

                                                   /s/ Brian O. Watson                 
                       
                       




                                              8 
